Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only claims 1, 13,  and 25 have been amended as of this action:
Claim 1 (amended): 
An apparatus for monitoring a network communication system onboard a vehicle, the apparatus comprising: 
a network interface; and 	
control circuitry configured to: 
obtain location data indicating geographic locations of a plurality of vehicles within a geographic area; 
generate a first interface comprising and simultaneously representing a first portion and a second portion; 
generate first graphical interface data within the first portion of the first interface, the first graphical interface data representing: 
a map of the geographic area; and 
a plurality of vehicle icons, each of the plurality of vehicle icons being: 
selectable via user input; and 
at a position on the map corresponding to a respective geographic location of one of the plurality of vehicles; and 
generate second graphical interface data within the second portion of the first interface, the second graphical interface data representing vehicle identifiers for the plurality of vehicles; 
wherein the second graphical interface data comprises a window displaying the vehicle identifiers for the plurality of vehicles, and wherein the window is reducable in size to accommodate third graphical interface data generated for display in the first interface.
Claim 13 (amended): 
A method of monitoring a network communication service, the method comprising: 
obtaining location data indicating geographic locations of a plurality of vehicles within a geographic area; 
generating a first interface comprising and simultaneously representing a first portion and a second portion; 
generating first graphical interface data within the first portion of the first interface, the first graphical interface data representing: 
a map of the geographic area; and 
a plurality of vehicle icons, each of the plurality of vehicle icons being: 
selectable via user input; and 
at a position on the map corresponding to a respective geographic location of one of the plurality of vehicles; and 
generating second graphical interface data within the second portion of the first interface, the second graphical interface data representing vehicle identifiers for the plurality of vehicles; 
wherein the second graphical interface data comprises a window displaying the vehicle identifiers for the plurality of vehicles, and wherein the window is reducable in size to accommodate third graphical interface data generated for display in the first interface.
Claim 25 (amended): 
A system for monitoring a network communication service, the system comprising: 
a plurality of onboard servers, each onboard server of the plurality of onboard servers being disposed onboard a vehicle of a plurality of vehicles; and 
a subsystem comprising: 
a display device; and 
an on-ground server configured to: 
establish a network connection with each onboard server of the plurality of onboard servers; 
obtain location data indicating respective geographic locations of the plurality of vehicles within a geographic area; 
generate, for display on the display device, a first interface comprising and simultaneously representing a first portion and a second portion; 
generate, for display on the display device, first graphical interface data within the first portion of the first interface, the first graphical interface data representing: 
a map of the geographic area; and 
a plurality of vehicle icons, each of the plurality of vehicle icons being: 
selectable via user input; and 
at a position on the map corresponding to a respective geographic location of one of the plurality of vehicles; and 
generate, for display on the display device, second graphical interface data within the second portion of the first interface, the second graphical interface data representing vehicle identifiers for the plurality of vehicles; 
wherein the second graphical interface data comprises a window displaying the vehicle identifiers for the plurality of vehicles, and wherein the window is reducable in size to accommodate third graphical interface data generated for display in the first interface.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See the Office Action dated 3/10/2022. Furthermore, the “rejection of claim 4” was rejected erroneous using MPEP 2144.04 B. “Changes in Shape” as a rationale to reject the claimed “wherein the second graphical interface data is reduced to accommodate the third graphical interface data.” The claimed “wherein the window is reducable in size to accommodate third graphical interface data generated for display in the first interface” is done responsive to the generation of interface data to allow room for generation of a third interface. MPEP 2144.04 is directed to an arbitrary choice in a particular physical  configuration of an object, for example, a container. MPEP 2144.04 doesn’t apply to claim 1, 13 or 25. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683